Order changing place of trial reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff brought the action in Suffolk county, where he resides. Defendant, on the ground of convenience of witnesses, moved to change the venue to Cortland county, where he resides and where the cause of action arose. In the circumstances the court had no power, of its own motion, to change the venue to Queens county, where neither party resides. (Levey v. Payne, 200 App. Div. 30.) An analysis of the proof to be offered in this case, read with the concessions made by plaintiff, narrows the issue materially, and requires a denial of the motion to change the place of trial upon the ground of convenience of witnesses. Kelly, P. J., Young, Kapper Lazansky and Hagarty, JJ., concur.